Citation Nr: 0523887	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  03-25 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic back disorder 
to include injury residuals and a L5-S1 herniated nucleus 
pulposus.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 13, 1958 to 
September 4, 1958.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which denied 
service connection for a chronic back disorder to include 
injury residuals.  In April 2003, the RO denied service 
connection for a chronic back disorder to include a L5-S1 
herniated nucleus pulposus.  In June 2004, the Board remanded 
the veteran's claim to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

A September 1958 Army Medical Board report notes that the 
veteran was diagnosed with a L5-S1 herniated nucleus 
pulposus.  Army medical personnel determined that the 
disability existed prior to service entrance and rendered the 
veteran unqualified for military service.  The post-service 
clinical documentation of record does not reflect that the 
veteran has degenerative disc disease or other chronic 
lumbosacral spine disability.  

In reviewing the claims file, the Board observes that the 
veteran has not been afforded a VA examination for 
compensation purposes in order to determine whether he has a 
chronic spine disorder.  The VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Such an evaluation 
would be helpful in resolving the issues raised by the 
instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his chronic spine and/or back 
disabilities, if any.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should specifically state 
whether the veteran has lumbosacral spine 
degenerative disc disease.  

The examiner should advance an opinion 
addressing the following questions:  

(a)  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic spine 
and/or back disability had its onset 
during active service or is in any 
other way causally related to active 
service?  

(b)  If lumbosacral spine 
degenerative disc disease is 
diagnosed, is it more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that it increased in 
severity beyond its natural 
progression during the veteran's 
period of active service?  

Send the claims folder, including a copy 
of the instant REMAND, to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

2.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic back disorder to include injury 
residuals and a L5-S1 herniated nucleus 
pulposus.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 


